Exhibit KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Suite 3300 Commerce Court West Internet www.kpmg.ca PO Box 31 Stn Commerce Court Toronto ON M5L 1B2 Canada AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directors of Jaguar Mining Inc. On March 23, 2009, we reported on the consolidated balance sheets of Jaguar Mining Inc. ("the Company") as at December 31, 2008 and 2007 and the consolidated statements of operations and comprehensive loss, cash flows and shareholdersequity for each of the years in the three-year period ended December 31, 2008 which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled "Schedule of Reconciliation between Canadian and U.S. GAAP" included in the Form 40-F. This supplemental note is the responsibility of the Company's management.
